Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated February 17, 2012with respect tothe consolidated financial statements, financial statement schedules andinternal control over financial reporting included in the Annual Reporton Form 10-K for the year ended December31, 2011of NorthStar Realty Finance Corp. which are incorporated by reference in this Registration Statement.We consent to the incorporation by reference in the Registration Statement of the aforementioned reports. /s/ Grant Thornton LLP New York, New York June 12, 2012
